        Case 2:18-cr-00292-DWA Document 30 Filed 11/20/18 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     )
                                             )
           v.                                )      Criminal No. 18-292
                                             )
ROBERT BOWERS                                )


        UNOPPOSED MOTION TO FILE DOCUMENT UNDER SEAL

      Robert Bowers, through his attorneys, Assistant Federal Public Defenders

Michael J. Novara and Elisa A. Long, respectfully represents the following:

1.    Mr. Bowers requests permission to file a document under seal.

2.    The document contains sensitive and confidential information pertaining to

this matter.

3.    Mr. Bowers further request permission to file the document under seal

without the filing of a redacted version.

4.    The government, through Assistant United States Attorneys Troy Rivetti and

Soo C. Song, do not oppose this request.




                                 Respectfully submitted,

                                 s/ Michael J. Novara
                                 Michael J. Novara
                                 First Assistant Federal Public Defender
                                 Pa. Attorney ID No. 66434

                                 s/ Elisa A. Long
                                 Elisa A. Long
                                 Assistant Federal Public Defender
                                 Pa. Attorney ID No. 79723
       Case 2:18-cr-00292-DWA Document 30-1 Filed 11/20/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    )
                                            )
          v.                                )     Criminal No. 18-292
                                            )
ROBERT BOWERS                               )


                                    ORDER

      Upon consideration of Robert Bowers’ Unopposed Motion to File a Document

Under Seal, it is hereby ORDERED that the Motion is GRANTED.

      It is further ORDERED that the document shall remain sealed until further

Order of the Court.

      It is further ORDERED that Mr. Bowers is not required to file a redacted

version of the document.




_______                                     ________________________________
Date                                        Donetta W. Ambrose
                                            United States District Judge
